Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The receipt of Information Disclosure Statements dated 09/30/2020 and 11/05/2020 is acknowledged. 

Status of claims:
Claims 1-18 and 20 are pending in the application
Claim 19 was deleted in a preliminary amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “wherein the substrate is an excipient that is selected from one or more fillers, pH adjusting agents, preservatives, anti-adhesives, plasticizers, opacifiers, coloring agents, pigments, surfactants, diluents, anti-foaming agents, lubricants, binders, granulating aids, taste modifying agents, and glidants”; the recited compounds are known to be components within a substrate or within an excipient; however it is not common that they make a substrate. 
Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaman et al. US 2011/0293795 (hereinafter Vaman) in view of Kathpalia et al “Development And Evalutation of A Ready to Use Paediatric Antibiotic Suspension”, IJAPN / April – June 2011/ Vol. 1 / Issue. 2 / 71 – 77 (hereinafter Kathpalia) in view of Rossini et al. “Changes in the color of white chocolate during storage: potential roles of lipid oxidation and non-enzymatic browning reactions”; J Food Sci Technol (May–June 2011) 48(3):305–311 (hereinafter Rossini) and further in view of Staton et al., AU 2014248516 (hereinafter Staton). 
Regarding claim 1, Vaman teaches a confectionery product comprising a solid extruded body portion, the body portion having a plurality of capillaries disposed therein, one or more of the capillaries being at least partially filled with a fill material which is a different material from that of the extruded body portion, the fill material comprising an active and/or reactive component and wherein two or more different active/reactive components are provided in the same or different capillaries (claim 1 and [0057 for the solid consistency]). Note that active agents always require a carrier to be filled in a substrate. The referece also teaches that extrusion material can be chocolate [0153, 0161 and 0168] (chocolate is a thixotropic material). Regarding the coating, the reference teaches that the confectionery product comprises a coating to envelop the extruded body portion (claims 8, 29 and [0089]). The reference teaches that the fill material comprising an active and/or reactive component and wherein two or more different active/reactive components are provided in the same or different capillaries [0074]. The reference also teaches that the filling take place after extrusion [0082] (after the body is manufactured). The reference shows depressions on one of the side surface of the substrate (Fig. 11). Regarding instant claim 2, vaman teaches including surfactants sweeteners (taste modifying agents) and colors [0012]. Regarding claim 3, the reference teaches longitudinal capillaries (channels) (see FIGs 9-11, 13, 14, 15A, 16-20). Regarding instant claims 4-6, the reference teaches including multiple types of vitamins, minerals, multiple micronutrients, multiple acids, multiple antimicrobial ingredients, multiple breath freshening ingredients, multiple appetite suppressors, a bitter compound with a high intensity sweetener, a cooling agent, a , iodine, iron, manganese and calcium [0036]. Regarding instant claim 8, Vaman states that different active and/or reactive materials wherein the active and/or reactive component may be encapsulated (claims 3, 21 [0010 and 0083]). Regarding the microsphere shape, the reference teaches that the filling material comprises particulate material (claims 5, 23 and [0042]). Note that the particulate material in its carrier is expected to be homogenously dispersed to keep the taste of the substrate unvaried (this read on the homogenous dispersion recited in claim 1). Further, the reference teaches that it is possible to have capillaries having a diameter or width of no more than 100 µm, 50 µm or 10 µm. The capillaries may have different widths or diameters if desired [0065]. Since the capillary is in the range of micro-diameter; the filling encapsulates of these embodiments are expected to be also in the range of micro- or nano-dimension to fit into the capillaries. Thus, being a microsphere or any other microparticle shape should meet the claim. As per instant claim 9, the reference teaches that the fill material may comprise particulate material. The particulate material may be used for a number of purposes, such as sensory agents to provide a "crunch” when the product is being chewed, or to provide an abrasive agent to help clean/whiten 
Regarding the method recited in claim 20, the reference teaches a process for manufacturing a confectionery product comprising an extruded body portion having a plurality of capillaries disposed therein, the process comprising the steps of:
a) extruding an extrudable confectionery material with a plurality of capillaries disposed therein; and
b) at least partially filling one or more capillaries with a fill material which is different material from that of the extruded body portion, the fill material comprising an active and/or reactive component and wherein two or more different active/reactive components are provided in the same or different capillaries (claim 17). The reference also teaches that the skilled addressee will appreciate that a number of coatings could 
Vaman did not disclose the particle size recited in claim 10, the shelf-life of at least 14 days recited in claim 15 and the uniformly dispersed but undissolved APIs recited in claim 17.
Kathpalia teaches that physiologically active agents such as the cephalosporin antibiotics are not chemically stable in water-based oral pharmaceutical suspensions. The authors prepared a ready-to-use oil based cephalosporin preparation which can be stored at room temperature and evaluated for its organoleptic properties, viscosity, flow behavior and accelerated physical and chemical stability (abstract). The rheological studies show that colloidal silica in the suspension in a specific concentration range confers thixotropy and a low viscosity under shear (page 77, left column). Regarding claims 10 and 15, Kathpalia teaches that the particle size of the active agent in the 1.5% w/v colloidal silicon dioxide suspension was found to be in the range of 3-70 microns (page 73, right column). The reference also teaches that Cefprozil suspension can be stored for 3 months interval when stored in amber glass bottle with a screw cap under temperature of 30°C and 40°C (see Table No. 3). As per instant claim 17, the reference teaches that the small particle size of the active substance in a suspension also has the advantage of a slow rate of sedimentation of the suspended particles (the presence of the slow sedimentation of the active substance means that the particles are not dissolved as recited in the claims) which favorably affects the homogeneity of the liquid oral formulation of the active substance described and correspondingly ensures a high degree of accuracy in measuring the dose (page 73, right column). 

Neither of the references teaches the water activity of the substrate recited in claim 13. 
Rossini teaches that water activity of chocolate is often between 0.4 and 0.5 but several factors such as the raw materials used, the surface area of the materials, and the temperature and humidity of refining and conching may influence this parameter (page 309, left column and Table 1). Thus, the reference is relied upon for teaching that the proper normal water activity of less than 0.95 as recited in claim 13 although other factors may cause increase of this value which deteriorate the properties of the chocolate. 
It would have been obvious to a person having ordinary skill in the art to keep the water activity of the chocolate extrudate comprising the longitudinal capillaries filled with active or reactive agents disclosed in Vaman to a low value such as 0.4 as taught by Rossini because Rossini states that increase of water activity and storage temperature are the main factors governing color alteration in the chocolate (page 310, left column). 

Staton provides a method for automatically assembling multiple compounds into a single edible custom composition, in which each compound is individually customized to proportions formulated from a profile of an individual or group. The single custom mixture can contain a plurality of compounds including pharmacologically active substances among others. Using the method and a related algorithm, the formulation of a custom mixture is suggested in the invention (abstract and [0077]). The reference states that thixotropic semi-solids suitable for this purpose will have properties that enable the dissolution or suspension of compounds in a form that is stable until agitated or extruded, at which point the semi-solid becomes fluid and can be dispensed. By using semi-solid edible material, one can add a customized quantity and list of ingredients to a container blend these components by using a combination of homogenization, heat, change in pH, or addition of cations to re-solubilize the semi-solid gels, and then re-form the gel to a desired final edible product. From a combination of these methods, this invention shows a standardized approach to producing semi-solid matrices that provide a universal compound carrying media that can accommodate dense, uniformly distributed, and stable over time forms that are directly amenable to automation [0031, the whole paragraph]. The disclosure demonstrates that thixotropic materials are suitable for the purpose of filling the customized dosage form for containing the doses required for one person or a group of persons. The reference also states that the invention ensures that only once the top seal is actuate in a downward 
Thus, it would have been obvious to a person having ordinary skill in the art to apply the automatically assembled multiple compounds into a single edible custom composition, in which each compound is individually customized to proportions formulated from a profile of an individual or group as disclosed by Staton to the substrate made of thixotropic material which is extruded comprising capillaries and filled with an active or reactive material because Stanton teaches that substantial population of individuals with various degrees of dysphagia, xerostomia, and other ailments that may have difficulty swallowing large and/or numerous pills and tablets and chewing their food properly. In addition individuals with cognitive impairment or who are taking a large number of pills need easy to use packaging that facilitates their ability to manage their daily intake of dietary supplements and oral therapeutics [0004].

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NABILA G EBRAHIM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615